Exhibit 99.1 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 68719, Israel Tel: +972-3-6455151 Fax: +972-3-6474115 NEWS RiT TECHNOLOGIES DELIVERS CONTINUED SALES GROWTH IN Q2 2011 - Revenues Up 8% & Net Loss Down 22% Compared Sequentially With Q1 2011 - Tel Aviv, Israel – July 28, 2011 – RiT Technologies (NASDAQ: RITT) today announced its financial results for the second quarter and six months ended June 30, 2011. Revenues for the second quarter of 2011 were $3.5 million, up 5% compared year-over-year with $3.3 million recorded in the second quarter of 2010, and up 8% compared sequentially with $3.2 million recorded in the first quarter of 2011. Net loss for the quarter was $754 thousand ($0.17 per share on a basic and diluted basis), up 37% compared with $551 thousand ($0.19 per share on a basic and diluted basis) for the second quarter of 2010, but down 22% compared with $966 thousand ($0.24 per share on a basic and diluted basis) for the first quarter of 2011. For the six-month period, revenues were $6.7 million, up 14% compared with $5.9 million in the first half of 2010. Net loss for the first half totaled $1.7 million ($0.41 per share on a basic and diluted basis) compared with $1.6 million ($0.56 per share on a basic and diluted basis) for the first six months of 2010. Comments of Management Commenting on the results, Mr. Eran Ayzik, RiT’s President and CEO, said, “The second quarter was a period of intensive, fruitful activity in the areas of marketing, partnership building and product development, all of which are helping us build out RiT’s platform for future growth. During the last six months, we have increased our sales and marketing efforts and improved our supply chain significantly with the goal of better supporting our customers. We believe that the development of the right new products, targeted sales and marketing activities, support capabilities and strategic partnerships are positioning us favorably, and that they will pay off over time in terms of increased sales and profits.” About RiT Technologies RiT is a leading provider of intelligent solutions for infrastructure management, asset management, environment and security, and network utilization. RiT Enterprise solutions address datacenters, communication rooms and workspace environments, ensuring maximum utilization, reliability,decreased downtime, physical security, automated deployment, asset tracking, and troubleshooting. RiT Carrier solutions provide carriers with the full array of network mapping, testing and bandwidth qualification capabilities needed for access network installation and service provisioning. RiT's field-tested solutions are delivering value in thousands of installations for top-tier enterprises and operators throughout the world. For more information, please visit our website: www.rittech.com RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 68719, Israel Tel: +972-3-6455151 Fax: +972-3-6474115 Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For example, when we discuss a field trial which could lead to a multi-million dollar Carrier deal, we are using a forward looking statement. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Moti Antebi CFO +972-3-766-4249 motia@rit.co.il Page 2 of 4 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 68719, Israel Tel: +972-3-6455151 Fax: +972-3-6474115 RiT Technologies Ltd. STATEMENTS OF OPERATIONS (U.S GAAP) (U.S dollars in thousands, except per share data) For the three For the six months ended months ended June 30, June30, (Unaudited) (Unaudited) Sales Cost of sales Gross profit Operating costs and expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating Loss ) Financial income (loss), net (5 ) ) 3 ) NetIncome (Loss) Basic and Diluted net Loss per ordinary share ) Weighted average number of ordinary shares, used to compute basic and diluted net loss per ordinary share Page 3 of 4 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 68719, Israel Tel: +972-3-6455151 Fax: +972-3-6474115 RiT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (U.S GAAP) (U.S dollars in thousands) June 30, December 31, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents Trade receivables, net Other current assets Inventories Total Current Assets Long term Assets Assets held for severance benefits Property and Equipment Cost Less - accumulated depreciation Total Assets Liabilities and Shareholders' Equity Current Liabilities Trade payables Other payables and accrued expenses Total Current Liabilities Other Liabilities Convertible Loan from principal shareholder Liability in respect of employees' severance benefits Total Liabilities Shareholders' Equity Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page4 of 4
